department of the treasury internal_revenue_service washington d c date number release date gl-800565-00 cc el gl b2 uilc memorandum for assistant district_counsel los angeles from subject kathryn a zuba chief branch general litigation chapter bankruptcies involving taxpayers with accepted offers this memorandum responds to your general litigation transmittal_memorandum dated date in which you ask that we post-review your memorandum of the same date to chief special procedures branch los angeles district this document is not to be cited as precedent issue what kind of a claim should the internal_revenue_service service file in a chapter bankruptcy case when the tax_liabilities have been compromised in a pre-petition offer_in_compromise if the offer has not yet been fully paid is the debtor prohibited from assuming without the service’s consent an accepted offer_in_compromise that has not been fully paid at the time the chapter petition was filed because the future compliance provision of the accepted offer makes the contract unassignable under applicable law conclusion when a taxpayer with an accepted but uncompleted offer_in_compromise files a chapter petition the service should file a protective claim for the entire underlying tax_liabilities to protect the service’s interests in the event that the debtor fails to assume the accepted offer in the plan no the debtor is not prohibited from assuming without the service’s consent an accepted offer_in_compromise that has not been fully paid at the time the chapter petition was filed discussion gl-800565-00 your memorandum concludes that when a taxpayer with an accepted offer_in_compromise that has not yet been fully paid files a chapter case the service’s proof_of_claim should reflect the full amount of the tax_liability we agree in our memorandum to southern california district_counsel laguna niguel dated date we stated that the service should file a protective claim for the entire unpaid underlying tax_liability to protect the service’s interests in the event that the debtor fails to assume the accepted offer in the plan however you also conclude that because the future tax compliance provision of the offer can only be fulfilled by the taxpayer accepted offers are personal service contracts under bankruptcy code section c that cannot be assumed the effect of your conclusion is that a debtor with an accepted offer_in_compromise must either pay the full amount of the underlying priority and secured tax claims or dismiss the chapter case you explain that bankruptcy code section b provides that a chapter plan may subject_to of this title provide for the assumption rejection or assignment of any executory_contract or unexpired lease of the debtor not previously rejected under such section emphasis added section c provides in pertinent part the trustee may not assume or assign any personal_service_contract or unexpired lease of the debtor whether or not such contract or lease prohibits or restricts assignment of rights or delegation of duties if- a applicable law excuses a party other than the debtor to such contract or lease from accepting performance from or rendering performance to an entity other than the debtor or the debtor in possession whether or not such contract or lease prohibits or restricts assignment of rights or delegation of duties and b such party does not consent to such assumption or assignment this provision follows the common_law restriction against the assignment of personal service contracts collier on bankruptcy b 6th ed rev personal service contracts are contracts for the services of a particular person when that person’s services are unique and cannot equally be performed by another id the present version of the offer_in_compromise form_656 rev date paragraph d provides that the taxpayer agrees to comply with all provisions of the internal_revenue_code relating to the filing of returns and paying the required taxes for years or until the offered amount is paid in full whichever is longer you conclude that this duty is personal to the taxpayer and renders the contract gl-800565-00 unassignable under applicable law and therefore unassumable pursuant to sections c and b we have found no cases reaching the conclusion that a chapter debtor cannot assume and perform his own personal_service_contract a related issue has arisen in chapter cases in chapter bankruptcy code section a grants debtors in possession the rights and powers of a trustee but provides that these powers are s ubject to the limitations on a trustee serving in a case under this chapter even so there is a split of authority as to whether a chapter debtor in possession can be prohibited from assuming a personal_service_contract under section c some courts hold that the language of the statute establishes a hypothetical test as to whether the contract could be assignable to a hypothetical non-debtor assignee if not the contract cannot be assumed by the debtor in possession in re catapult entertainment 165_f3d_747 9th cir 852_f2d_79 3rd cir see also in re james cable partners 27_f3d_534 11th cir other courts look to the legislative_history purposes and construction of related statutory provisions and hold that a debtor in possession can assume an executory personal_service_contract of the debtor as long as the contract is not actually being assigned to a new entity institut pasteur and pasteur sanofi diagnostics f 3d 1st cir cert_denied 521_us_1120 136_br_658 m d la 200_br_222 bankr d neb in re hatec enters 117_br_865 bankr w d tex vacated on other grounds 130_br_929 w d tex in re cardinal indus 116_br_964 bankr s d ohio this is also the view of the leading treatise on bankruptcy collier on bankruptcy d 15th ed your conclusion was based upon the subject_to section of this title language in b you concluded that the restrictions imposed in section c on the trustee’s ability to assume a contract under section a also apply to debtors assuming a contract in their plan under section b we do not interpret the language in section b as if it reads subject_to the limitations imposed on the trustee in section compare section b to bankruptcy code section b which provides that a chapter debtor engaged in business may operate the business subject_to any limitations on a trustee under sec_363 and of this title compare also section a discussed supra rather the we should also note that a possible interpretation of the code is that the debtor has the right to an executory_contract under non-bankruptcy law and does not lose that right upon filing bankruptcy seen in this light section b only provides that the debtor may exercise this pre-existing right in the plan and that this right is made subject_to the trustee’s right to assume the contract under section a and other applicable provisions of section gl-800565-00 inclusion of subject_to section language in section b makes clear that applicable provisions in section those not expressly aimed at the trustee apply while many subsections of section apply only to trustees or debtors in possession under section other provisions are more broad such as subsections e and g indeed bankruptcy code section e a would have no effect if the personal_service_contract limitation on trustees in section c applied to debtors pursuant to section b section e provides in pertinent part notwithstanding a provision in an executory_contract or unexpired lease or in applicable law an executory_contract or unexpired lease of the debtor may not be terminated or modified and any right or obligation under such contract or lease may not be terminated or modified at any time after the commencement of the case solely because of a provision in such contract or lease that is conditioned on- a the insolvency or financial condition of the debtor at any time before the closing of the case b the commencement of a case under this title or c the appointment of or taking possession by a trustee in a case under the title or a custodian before such commencement paragraph of this subsection does not apply to an executory_contract or unexpired lease of the debtor whether or not such contract or lease prohibits or restricts assignment of rights or delegation of duties if- a i applicable law excuses a party other than the debtor to such contract or lease from accepting performance from or rendering performance to the trustee or to an assignee2 of such contract or lease whether or not such contract or lease prohibits or restricts assignment of rights or delegation of duties and ii such party does not consent to such assumption or assignment section e a is the only provision other than section c that addresses personal service contracts section e a which has no language limiting it to the trustee as does section c provides an exception for personal service contracts to the section e rule which nullifies any though the language in section e is not identical to the language in section c due to legislative oversight when section c was amended it appears that there was no intention to distinguish substantively between the type of contracts being described collier on bankruptcy 6th ed rev gl-800565-00 provision in an executory_contract that allows the contract to be terminated if the debtor files bankruptcy or becomes insolvent thus congress chose to allow executory personal service contracts to be terminated by the non-debtor party if the contract provides for termination based on the financial condition of the debtor there would be no reason for the e exception for personal service contracts however if in all cases the non-debtor party could prevent the assumption of the contract under section c simply because it is a personal_service_contract thus section e must apply to a class of cases not covered by c to have effect if section c applied to the debtor as well as the trustee there would be no class of cases in which the section e exception would be necessary rather as the plain language of section c and section b indicate the debtor’s ability to assume or reject an executory_contract in the plan is not limited by c which applies only to the trustee this gives effect to section e which applies to the debtor thus section e has effect only if section c does not apply to the debtor accordingly we do not recommend that the service object to a chapter plan which provides for the payment of the service’s claims under an accepted offer_in_compromise on the basis that the offer cannot be assumed under section c rather we reiterate our prior conclusion that the service should file a protective claim for the unpaid underlying tax_liabilities and that the debtor can assume the accepted offer in the chapter plan we should also note that if we were to take a contrary position a bankruptcy court in a chapter case may be compelled to hold that the future compliance provision of the accepted offer_in_compromise is not a material term to the agreement in order to give the debtor the benefit of the contract adverse case law on this issue could hinder the service any time it seeks to enforce the full amount of the tax_liability upon default of the future compliance provision of a defaulted offer after the taxpayer has completed payments also when the taxpayer has an accepted offer_in_compromise the service has already expended administrative resources in researching and accepting the offer finally there could be public policy concerns in cases where debtors file chapter to save their home from foreclosure and cannot present a feasible plan without the benefit of the accepted offer_in_compromise however in a case in which the underlying tax claims could be discharged before the all terms of the accepted offer have been fulfilled the service could negotiate language in the plan providing that the underlying tax claims are nondischargeable in the event of default of the offer the viability of the underlying tax_liabilities is a basic assumption of the offer_in_compromise agreement and the service should not be bound to the offer agreement unless the underlying taxes are nondischargeable see restatement of the law second contracts sec_261 sec_261 comment b and we also note that when the payments under an gl-800565-00 conclusion we conclude that when a taxpayer with an accepted but uncompleted offer_in_compromise files a chapter petition the service should file a protective claim for the full amount of the underlying tax_liabilities a note should be added to the proof_of_claim to reflect that it is being filed as a protective claim in the event that the debtor does not assume the accepted offer as an executory_contract in the plan the service should then object to the chapter plan if it does not either expressly assume the accepted offer or provide for full payment of the service’s priority and secured tax claims and any payment on its general unsecured claim that it may be entitled to in the case in this way the service will be honoring the accepted offer while protecting its rights should the debtor chose not to assume the accepted offer the debtor will have a choice based on an evaluation of what is in the debtor’s best interests to either assume the accepted offer or be liable for the underlying tax_liability if you have any questions contact the attorney assigned to this matter at cc assistant regional_counsel gl western region assumed offer extend beyond the life of the plan an argument could be made that the debtor has maintained payments on the underlying tax claims per section a rendering them nondischargeable per section a
